Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
2.	The amendments filed April 30th, 2021 has been entered. Claims 1-14 are currently pending and have been examined. The previous non-statutory double patenting rejection has been withdrawn due to newly accepted “Terminal Disclaimer” dated 04/30/2021. The previous claim objection is withdrawn due to applicant’s amendments. However, the 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

3.	Claims 1-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 4403531) in view of Lin (US 20140373691).
Regarding claim 1, Bailey et al. teach (Col 2 lines 40-65; Figures 1-4) torque wrench (torque wrench 10, Figures 1-4) with elastic member (spring 54, Figures 1-4), comprising: 
a tubular body (tubular main body 20, Figures 1-4) having a passage
extending through the tubular body in an axial direction of the tubular body; 
a working head (driving head, 26 ;Col 2 lines 40-65,Col 3 lines 1-30; Figures 1-4) disposed at a front end of the tubular body, a rear end of the working head being positioned in the passage of the tubular body;
 a click mechanism (click arm, 24,figure 1-4) disposed behind the working head for providing a warning; and 
an adjustment mechanism (bolt, 60 calibration bolt, 164; Col 3 lines 1-30, Col 4 lines 3-16; Figure 1, 5-8) disposed in the passage of the tubular body, the rear connection section of the elastic member serving to apply elastic force to the adjustment mechanism, whereby the adjustment mechanism can change the elastic energy of the elastic member.
an elastic member (spring 54, figures 1-3) with a front connection formed at a front end of the elastic he elastic member including a front connection section formed (see annotated figures 1 and 2 below), a rear connection section formed at a rear end of the elastic member, the front connection section of the elastic member serving to apply elastic force to the click mechanism (col 3 lines 11-13), the rear connection section of the elastic member (see annotated figures 1 and 2 below) is connected to a front end face of the adjustment mechanism (calibration 
    PNG
    media_image1.png
    573
    1403
    media_image1.png
    Greyscale
bolt 60, figures 1-3).

Annotated Figures 1 and 2
Bailey fails to teach at least one bent section positioned between the front and rear connection sections, a plate-shape elastic member, and wherein the front connection section of the elastic member is positioned parallel with the rear connection section of the elastic member, the front connection section of the elastic member is 
	Lin teaches two embodiments of the torque wrench, the first embodiment has the elastic member within torque wrench as a regular spring (elastic piece 33, figure 4, para. 0023), and in the second embodiment the spring is substituted for a leaf spring (para. 0028). The leaf spring  has at least one bent section positioned between the front and rear connection sections (see annotated figure 8) , and is a plate shape elastic member (elastic piece 33, figure 8, para. 0028), and wherein the front connection section of the elastic member is positioned parallel with the rear connection section of the elastic member (see annotated figure 8), the front connection section of the elastic member is connected to a rear end of the click mechanism (resisting piece 32, para 0023,0025) without laterally deflecting, the rear connection section of the elastic member is connected to a front end face of the adjustment mechanism (adjusting member 35, figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the elastic member of Bailey to be plate shape as taught by Lin for purpose using a known alternative elastic member for apply an elastic force. The substitution would have resulted in the predictable result of providing an elastic spring force to the click mechanism. 

    PNG
    media_image2.png
    590
    703
    media_image2.png
    Greyscale

Annotated Figure 8
	 Regarding claim 2, Bailey et al. as modified teach wherein the elastic member (see Lin; elastic piece 33, figure 8) has a bent section, two ends of the bent section being respectively connected with one end of the front and rear connection sections (see annotated figure 8).
	Regarding claim 3, Bailey et al. as modified teach wherein the elastic member has two bent sections, one end of the two bent sections being respectively connected with one end of the front and rear connection sections, the elastic member further including (see annotated figure 8.1).

    PNG
    media_image3.png
    759
    1542
    media_image3.png
    Greyscale

Annotated Figure 8.1
Regarding claim 4, Bailey et al. as modified teach wherein the middle portion is a plate-shaped interconnection section, two ends of the interconnection section being respectively connected with the other ends of the two bent sections (see annotated figure 8.1).
Regarding claim 5, Bailey et al. as modified teach wherein the middle portion has at least one inner bent section, the inner bent section being directly or indirectly connected with the other ends of the two bent sections (see annotated figure 8.1).	
Regarding claim 6, Bailey et al. as modified teach wherein the middle portion of the elastic member has at least two interconnection sections and at least one inner bent section, one end of the two interconnection sections being connected with the inner (see annotated figure 8.1).
Regarding claim 7, Bailey et al. as modified teach, wherein the elastic member has two bent sections, one end of the two bent sections being respectively connected with one end of the front and rear connection sections, the other ends of the two bent sections being connected with each other (see annotated figure 8).
Regarding claim 8, Bailey et al. as modified teach, wherein each of the bent sections has an arched form (see annotated figures 8 and 8.1, shows triangular arches).
Regarding claim 9, Bailey et al. as modified teach wherein each of the bent sections has an arched form and the at least one inner bent section has an arched form (see annotated figures 8 and 8.1, shows triangular arches).
Regarding claim 10, Bailey et al as modified teach wherein the front and rear connection sections of the elastic member (see Lin elastic piece 33, figure 8) are in the form of a plane plate, whereby the front and rear connection sections are respectively in contact with the click mechanism (see Lin; resisting piece 32, para 0023, 0025) and the adjustment mechanism (adjusting member 35, figure 8) by a plane face (see annotated figure 8). 
Regarding claim 12, Bailey et al. as modified teach wherein the front connection section of the elastic member is connected with the click mechanism (click arm 24, figures 1-4) via at least one first connection member, and the rear connection section of (calibration bolt 60, figures 1-4) via at least one second connection member (see annotated figures 1 and 2).
Regarding claim 13, Bailey et al. as modified teach herein the first connection member passes through the front connection section to connect with the click mechanism (click arm 24, figures 1-4), and the second connection member passes through the rear connection section to connect with the adjustment mechanism ( calibration bolt 60, see annotated figures 1 and 2)
	Regarding claim 14, Bailey et al. as modified teach an M shaped configuration (see Lin; figure 8)

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 4403531) in view of Lin (US 20140373691) as applied to claim 1 above, and further in view of Arnold (US 2006/0027049).
	Regarding claim 11, Bailey et al. as modified by Lin teaches wherein the front and rear connection sections of the elastic member (elastic piece 33, see annotated figure 8) are respectively in contact with the click mechanism (see Lin; resisting piece 32, para 0023,0025)  and the adjustment mechanism (adjusting member 35, figure 8).
	Bailey et al. as modified by Lin does not teach click mechanism and the adjustment mechanism are in contact with the front and rear connections sections of the elastic member are respectively in contact by a non-plane face.
(first end 55, figure 6) and rear (second end 57, figure 6) connection sections of the elastic member (flat spring 52a, figure 2) are respectively in contact by a non-plane face. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Bailey et al. in view of Lin to incorporate the teachings of Arnold so that the elastic member has non planar end faces as taught by Arnold for the purpose of enabling the improved Bailey tool to be used with arcuate faces of the adjustment mechanism and click mechanism while permitting an axial force there between.
	Response to Arguments
5.	Applicant’s arguments with respect to claim 1, have been considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723